Case 2:17-cv-00643-JDC-KK Document 46 Filed 11/13/20 Page 1 of 5 PageID #: 460




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ANGELA HERRINGTON                                 CASE NO. 2:17-CV-00643

VERSUS                                            JUDGE JAMES D. CAIN, JR.

ANYA ASHLEY ET AL.                                MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is plaintiff’s Motion for Default Judgment as to Anya Ashley and

Robert Ashley [doc. 40], the sole remaining defendants in this matter. A hearing on the

matter was held on November 5, 2020, pursuant to Federal Rule of Civil Procedure 55.

Doc. 44. The motion is unopposed and and is now ripe for review.

                                             I.
                                      BACKGROUND

       Plaintiff Angela Herrington filed suit in this court on behalf of her children, C.T.

and W.H. Doc. 1. There she sought compensatory damages, costs, and judicial interest

under Louisiana tort law, Civil Code articles 2321 and 2315.6. The damages were allegedly

sustained by her children as a result of a dog attack that occurred on Fort Polk, Louisiana,

where the family then resided. Id. As defendants plaintiff named the dog owners, Anya and

Robert Ashley, and the company operating base housing, Picerne-Fort Polk Funding, LLC

(“Picerne-Fort Polk”). Id.; see doc. 5 (answer confirming correct name of Picerne-Fort

Polk). On Picerne-Fort Polk’s motion for summary judgment, the court determined that the

attack was solely due to the fault of the dog owners, who have never made an answer or
Case 2:17-cv-00643-JDC-KK Document 46 Filed 11/13/20 Page 2 of 5 PageID #: 461




otherwise appeared in this matter. Doc. 37. Default was entered as to the dog owner

defendants on August 29, 2019. Doc. 16. Accordingly, the court also instructed plaintiff to

file a motion for default judgment against Anya and Robert Ashley. Docs. 37, 38. Plaintiff

did so on October 5, 2020, seeking damages for the physical and emotional injuries

sustained by the children. Doc. 40.

       Documents submitted by Picerne-Fort Polk in support of the motion for summary

judgment confirmed the basic account of the attack in the complaint: the Ashleys kept a pit

bull at their base housing, in violation of base housing rules banning the breed, and

deliberately sought to conceal the animal’s breed by registering it as a Labrador mix and

not complying with the requirement that the animal be examined and tested by the base

veterinary clinic. The animal then attacked the Herrington children one day while they were

walking near the Ashleys’ residence. Afterwards, the Ashleys sought to further conceal

their fault by transporting the dog off base and lying that it had been put down. See doc.

37, pp. 1–3. When these actions were uncovered, Anya Ashley was court-martialed. At a

hearing she later pleaded guilty to charges of making a false statement and disobeying a

general order, and apologized profusely for her deceptions. Doc. 24, att. 5.

       At the hearing on this matter, plaintiff’s counsel submitted exhibits attempting to

confirm the extent of the children’s injuries. Medical records show that W.H. was a five-

year-old child at the time and that he has been diagnosed with autism. See doc. 45, att. 5.

Photographs and medical records also show that he sustained a large, deep dog bite to his

arm, which required several stitches, and that he had to be treated with rabies shots. See

doc. 45, atts. 1 & 5. Medical records show that plaintiff C.T. was a teenager at the time of


                                            -2-
Case 2:17-cv-00643-JDC-KK Document 46 Filed 11/13/20 Page 3 of 5 PageID #: 462




the attack. See doc. 45, att. 4. She did not sustain any physical injury but she experienced

and sought treatment for anxiety and depression relating to the event months after it had

occurred. Id. Billing records show that treatment costs were low, totaling $2,293.84. 1 Doc.

45, att. 6. Plaintiff has also submitted records showing costs in the amount of $50 (bill for

service) and $400 (filing fee). Doc. 45, atts. 7 & 8.

                                                            II.
                                               LAW & APPLICATION

           Generally, on a motion for default judgment “[d]amages may not be awarded

without a hearing or a demonstration by detailed affidavits establishing the necessary

facts.” United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979). Plaintiff seeks

damages under Louisiana Civil Code articles 2315.6 and 2321. The latter provides in

relevant part:

           The owner of an animal is answerable for the damage caused by the animal.
           However, he is answerable for the damage only upon a showing that he knew
           or, in the exercise of reasonable care, should have known that his animal's
           behavior would cause damage, that the damage could have been prevented
           by the exercise of reasonable care, and that he failed to exercise such
           reasonable care. Nonetheless, the owner of a dog is strictly liable
           for damages for injuries to persons or property caused by the dog and which
           the owner could have prevented and which did not result from the injured
           person's provocation of the dog.

La. Civ. Code art. 2321. Louisiana Civil Code article 2315.6 provides for bystander

damages for negligence where (1) the plaintiff witnessed the event or came upon the scene

immediately thereafter; (2) the plaintiff is one of several categories of persons, including

siblings, who are entitled to recover under the statute; and (3) the injured person “[suffered]


1
    Plaintiff’s counsel argued that costs were low because the children were treated at the base hospital.


                                                            -3-
Case 2:17-cv-00643-JDC-KK Document 46 Filed 11/13/20 Page 4 of 5 PageID #: 463




such harm that one can reasonably expect a person in the [plaintiff’s] position to suffer

serious mental anguish or emotional distress from the experience . . . .” La. Civ. Code art.

2315.6.

       No account of the attack alleges provocation by the defendants and defendant Anya

Ashley admitted to her fault at a court martial. Given the dangerous nature of the breed,

the restrictions on the breed as outlined under base housing rules, and defendants’

deliberate efforts to evade these rules, strict liability is well established under the exhibits

submitted by Picerne-Fort Polk in the motion for summary judgment, supra. Additionally,

the gruesome nature of the attack and C.T.’s presence at the scene supports plaintiff’s claim

for damages under article 2315.6. Accordingly, the subject of this ruling is damages.

       Plaintiff’s counsel did not submit any affidavits or present any testimony. Her

arguments at the hearing are not evidence. Accordingly, the court is left with the medical

records, bills, and photographs. But these are sufficient to show that W.H., a young child,

sustained a painful and serious injury evidently caused by a vicious attack. They also show

that W.H. continued to suffer through the treatment of the injury, with follow-up visits for

rabies injections to his abdomen. C.T.’s records show that she was traumatized by

witnessing the attack. While there is no evidence of long-term effects on either child, the

ordeal of the attack and treatment period is sufficient to justify a substantial award of

damages.

       Under Louisiana law, courts have awarded or approved general damages between

$5,000 and $45,000 for non-surgical dog bites. See McBride v. XYZ Ins., 935 So.2d 326

(La. Ct. App. 2d Cir. 2006); Thibodeaux v. Krouse, 991 So.2d 1126 (La. Ct. App. 1st Cir.


                                              -4-
Case 2:17-cv-00643-JDC-KK Document 46 Filed 11/13/20 Page 5 of 5 PageID #: 464




2008); Smegal v. Gettys, 48 So.3d 431 (La. Ct. App. 1st Cir. 2010); Kshirsagar v. State

Farm Ins. Co., 300 So.3d 914 (La. Ct. App. 2d Cir. 2020). In this matter, given the age of

W.H., the gruesome nature of the injury, and the further pain inflicted as a result of the

rabies shots, an award of $50,000 in general damages to him is justified. C.T. is entitled to

$10,000 in general damages for the trauma she experienced witnessing the attack and the

evident psychological injury it inflicted. Plaintiff is also due special damages in the amount

of $2,293.84, costs in the amount of $450, and prejudgment judicial interest at Louisiana’s

statutory rate of 5.75 percent, running from the date of judicial demand. See La. Rev. Stat.

§ 13:4202(B)(1) (setting judicial interest rate); id. at § 13:4203 (providing that interest runs

from date of demand in delictual actions). Finally, plaintiff is entitled to post-judgment

interest on the principal amount and prejudgment interest from the date of this judgment

until paid. The rate for this interest is the federal statutory rate. See 28 U.S.C. § 1961.

                                              III.
                                        CONCLUSION

       For the reasons set forth above, the Motion for Default Judgment [doc. 40] will be

GRANTED as to defendants Anya and Robert Ashley with damages awarded in the

amount described above.

       THUS DONE AND SIGNED in Chambers on this 13th day of November, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                              -5-
